FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

MARIO SANCHEZ,                          
                          Petitioner,       No. 04-75584
                 v.
                                            Agency No.
                                            A77-832-827
MICHAEL B. MUKASEY, Attorney
General,                                      OPINION
                    Respondent.
                                        
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                 Argued and Submitted
      January 14, 2008—San Francisco, California

                      Filed April 2, 2008

     Before: J. Clifford Wallace, Procter Hug, Jr., and
           Mary M. Schroeder, Circuit Judges.

              Opinion by Judge Schroeder;
            Judge Wallace Writing Separately




                             3403
                     SANCHEZ v. MUKASEY                  3405


                         COUNSEL

Frank Sprouls, San Francisco, California, for the petitioner.

Erica B. Miles, United States Department of Justice, Wash-
ington, D.C., for the respondent.


                         OPINION

SCHROEDER, Circuit Judge:

   Mario Sanchez, a native and citizen of Mexico, petitions
for review of an order of the Board of Immigration Appeals
(“BIA”) affirming the denial of his application for cancella-
tion of removal. The BIA denied the application on the
ground that Sanchez lacked the good moral character required
3406                 SANCHEZ v. MUKASEY
by 8 U.S.C. § 1229b(b)(1)(B), because he had smuggled his
alien wife into the country. Citing to Moran v. Ashcroft, 395
F.3d 1089 (9th Cir. 2005), Sanchez asks this court to remand
to the BIA, claiming he is eligible for the “family unity”
waiver contained in 8 U.S.C. § 1182(a)(6)(E)(iii). This is the
first published opinion of this court after Moran to consider
whether the family unity waiver is available to an alien denied
cancellation because he smuggled his spouse, parent, or child
into this country.

   In Moran, we concluded that an applicant for cancellation
of removal is eligible to be considered for a discretionary
“family unity” waiver of the alien-smuggling bar when the
smuggled alien was the applicant’s spouse, parent, son or
daughter. 395 F.3d at 1094-95. We denied the petitioner relief
in that case because when the petitioner smuggled the alien,
she was not yet his wife. Id. We reasoned that the waiver
would have applied if they had been married at the time of the
entry.

  The government’s principle contention in this case is that
Moran’s discussion of the applicability of the family unity
waiver to cancellation is dictum that we are free to ignore. We
do not accept that contention. We hold that Moran’s reason-
ing is controlling in this case. We therefore remand to the
BIA.

  [1] The complicated framework of the cancellation of
removal statute, 8 U.S.C. § 1229b(b), is important to our anal-
ysis. The relevant subsection governing cancellation provides:

    The Attorney General may cancel removal of, and
    adjust to the status of an alien lawfully admitted for
    permanent residence, an alien who is inadmissible or
    deportable from the United States if the alien—

         (A) has been physically present in the
         United States for a continuous period of not
                     SANCHEZ v. MUKASEY                    3407
         less than 10 years immediately preceding
         the date of such application;

         (B) has been a person of good moral char-
         acter during such period;

         (C) has not been convicted of an offense
         under section 1182(a)(2), 1227(a)(2), or
         1227(a)(3) of this title, subject to paragraph
         (5); and

         (D) establishes that removal would result
         in exceptional and extremely unusual hard-
         ship to the alien’s spouse, parent, or child,
         who is a citizen of the United States or an
         alien lawfully admitted for permanent resi-
         dence.

8 U.S.C. § 1229b(b)(1) (emphasis added). As the language
makes clear, the Attorney General may not cancel removal
under § 1229b(b)(1) unless the alien establishes “good moral
character.”

   Section 1229b(b) itself does not contain any definition of
good moral character. We therefore look to the general defini-
tions section of the Immigration and Nationality Act, 8 U.S.C.
§ 1101, and specifically to § 1101(f)(3). This subsection
defines the term by pointing us to the admissibility provisions
of section 1182: a person who is a member of the class of per-
sons described in I.N.A. § 212(a)(6)(E), 8 U.S.C.
§ 1182(a)(6)(E) cannot be found to have good moral charac-
ter, regardless of admissibility or inadmissibility. Subsection
1101(f)(3) states:

    [n]o person shall be regarded as, or found to be, a
    person of good moral character who, during the
    period for which good moral character is required to
    be established, is, or was . . . a member of one or
3408                  SANCHEZ v. MUKASEY
    more of the classes of persons, whether inadmissible
    or not, described in paragraph[ ] . . . (6)(E) . . . of
    section 1182(a) of this title . . . .

   [2] The general definition of good moral character thus
incorporates provisions that on their face govern admissibil-
ity, because § 1182(a)(6)(E) is located in that portion of the
statute. Section 1182 governs whether an alien is admissible
to the United States, or whether an alien may adjust status to
that of permanent resident. In order to determine whether an
alien is of good moral character for cancellation of removal,
we must determine whether the alien has engaged in conduct
that would render the alien inadmissible under § 1182.

   [3] Alien smuggling constitutes such conduct. Section
1182(a)(6)(E)(i) renders alien smugglers inadmissible. It pro-
vides that “[a]ny alien who at any time knowingly has encour-
aged, induced, assisted, abetted, or aided any other alien to
enter or to try to enter the United States in violation of law is
inadmissible.” Accordingly, because a smuggler is a “member
of the [inadmissible] classes of persons” described in
§ 1182(a)(6)(E)(i), a smuggler cannot be found to have good
moral character for purposes of an application for cancellation
of removal. See 8 U.S.C. §§ 1101(f)(3); 1229b(b)(1).

   [4] The particular provision of § 1182 in dispute here, how-
ever, the “family unity” waiver, establishes a limited and dis-
cretionary waiver of inadmissibility for a smuggler when the
smuggled alien was a close family member.

  Section 1182(d)(11) provides:

    The Attorney General may, in his discretion for
    humanitarian purposes, to assure family unity, or
    when it is otherwise in the public interest, waive
    application of clause (i) of subsection (a)(6)(E) . . .
    in the case of any alien lawfully admitted for perma-
    nent residence who temporarily proceeded abroad
                      SANCHEZ v. MUKASEY                        3409
    voluntarily and not under an order of removal, and
    who is otherwise admissible to the United States as
    a returning resident under section 1181(b) of this
    title . . . and in the case of an alien seeking admission
    or adjustment of status as an immediate relative or
    immigrant under section 1153(a) of this title . . .
    (other than paragraph (4) thereof), if the alien has
    encouraged, induced, assisted, abetted, or aided only
    an individual who at the time of such action was the
    alien’s spouse, parent, son, or daughter (and no other
    individual) to enter the United States in violation of
    law.

   [5] In Moran we considered this provision for the first time
in the context of cancellation of removal. 395 F.3d at 1093.
The petitioner sought review of an order of removal on
grounds of alien smuggling. Id. at 1090. The alien had smug-
gled his future wife into the country. Id. Moran considered the
applicability of the waiver and held it did not apply in that
case. Id. at 1094 Its analysis is critical to our own.

   [6] Moran recognized that, on its face, the waiver of inad-
missibility in (d)(11) applies to admissibility or eligibility for
adjustment of status, not to relief from cancellation. See id. at
1093. The Moran opinion noted, however, that the relevant
definition of good moral character for cancellation purposes
is found in a provision relating to inadmissibility. See id. at
1093. To apply the good moral character provision required
some adaptation of the language, including the disqualifica-
tion for alien smuggling, so that it would apply in the context
of an application for cancellation of removal. In the words of
the opinion, it was necessary to “translat[e] the alien-
smuggling inadmissibility provision and its exceptions into
the language of cancellation of removal.” Id.

  In Moran, we relied upon Gonzalez-Gonzalez v. Ashcroft,
390 F.3d 649, 652 (9th Cir. 2004), where we considered a
provision that on its face rendered an alien inadmissible. We
3410                  SANCHEZ v. MUKASEY
held that it also rendered an alien ineligible for cancellation.
389 F.3d at 1093. Moran cited Gonzalez-Gonzalez for the
proposition that cancellation of removal must be read to
“cross reference the relevant concepts in other statutes.” Id.
(internal alterations and quotation marks omitted).

   In Gonzalez-Gonzalez, we held that the petitioner, who had
entered without being admitted and was later convicted of the
crime of domestic violence, was ineligible for cancellation of
removal. 390 F.3d at 650. Our opinion explained that the sec-
tion governing cancellation, see 8 U.S.C. § 1229b(b)(1)(C),
renders aliens ineligible if they have been convicted of an
offense listed in either I.N.A. § 212(a)(2), 8 U.S.C.
§ 1182(a)(2), a provision governing inadmissibility, or I.N.A.
§ 237(a)(2)-(3), 8 U.S.C. § 1227(a)(2)-(3), provisions govern-
ing removability. Id. Domestic violence is listed as an offense
under the removal provisions, see § 1227(a)(2)(E)(i), but not
the inadmissibility provision. Id. at 652. The removal provi-
sions state that they only apply to aliens “admitted to the
United States.” § 1227(a). Because the petitioner was never
admitted to the United States, and his offense was only found
in the removal provisions, he argued that it posed no bar to
his application for cancellation of removal.

   We rejected that argument. Gonzalez-Gonzalez, 390 F.3d at
652. We explained that the “language of § 1229b indicates
that it should be read to cross-reference a list of offenses in
three statutes, rather than the statutes as a whole.” Id. Petition-
er’s status as an alien present without admission was irrele-
vant. See id. at 653. Because the petitioner was convicted of
an offense included in the grounds for removal, he was ineli-
gible for cancellation, regardless of whether he had ever been
lawfully admitted. We denied relief from removal. Id.

  Moran relied upon that reasoning to reach a conclusion that
would make some aliens eligible to obtain relief from removal
because they would have been eligible for a waiver of inad-
missibility. Moran was decided after the BIA decision in this
                     SANCHEZ v. MUKASEY                    3411
case. Petitioner Sanchez therefore asks that we remand for the
BIA to consider his eligibility for a waiver under Moran.

   The government argues that the Moran panel wrongly con-
cluded that the family unity waiver is available to aliens seek-
ing cancellation. According to the government, the general
definition of good moral character in § 1101(f) directs us to
look only to the conduct described in the inadmissibility pro-
visions of § 1182 to determine whether a person is of good
moral character. If the conduct would render an alien inadmis-
sible, then the alien lacks the requisite good moral character
for cancellation. The waiver provision is thus not relevant.

   The government further points out that nothing in § 1101(f)
indicates that the inadmissibility waiver should apply in the
cancellation context. Nor does anything in the statute suggest
we should incorporate the waiver, since by its own terms, it
does not prevent the petitioner from being a member of the
class of persons described in § 1182(a)(6)(E). The waiver pro-
vision itself only applies to a permanent resident who traveled
abroad, or an alien seeking to adjust status under 8 U.S.C.
§ 1153(a) (providing for immigrant visas for relatives of U.S.
citizens). This petitioner is in neither of those categories, so
the government concludes that the waiver does not apply to
him.

   [7] The reasoning of Moran, however, is contrary to this
logic. Under Moran, all of the provisions of § 1182(a)(6)(E)
pertaining to admissibility, including the family unity waiver,
must be read into the provisions governing eligibility for can-
cellation. The government’s position cannot be squared with
the reasoning of Moran.

  The government did not petition for rehearing in Moran,
even though it disagreed with its reasoning, because the gov-
ernment prevailed in the result. Numerous memorandum dis-
positions of this court have followed Moran, and we have not
yet received a government petition for rehearing en banc. See
3412                 SANCHEZ v. MUKASEY
Carrillo-Estrada v. Mukasey, No. 02-72230, 2007 U.S. App.
LEXIS 27158 (9th Cir. 2007); Rodriguez-Reyes v. Keisler,
No. 05-76610, 2007 U.S. App. LEXIS 23183 (9th Cir. 2007);
Godinez-Tejeda v. Keisler, No. 05-72934, 2007 U.S. App.
LEXIS 23554 (9th Cir. 2007); Paz Guzman v. Gonzales, No.
05-72638, 2007 U.S. App. LEXIS 1241 (9th Cir. 2007);
Mendoza-Calvillo v. Gonzales, No. 04-75533, 2006 U.S. App.
LEXIS 19710 (9th Cir. 2006); Villalobos v. Gonzales, No. 04-
76532, 2006 U.S. App. LEXIS 9136 (9th Cir. 2006); Velaz-
quez v. Gonzales, No. 04-72436, 2006 U.S. App. LEXIS
12359 (9th Cir. 2006); Garcia-Olivares v. Gonzales, No. 04-
75743, 2006 U.S. App. LEXIS 4186 (9th Cir. 2006); Pinedo
v. Gonzales, No. 04-74099, 2006 U.S. App. LEXIS 4223 (9th
Cir. 2006); Carmona v. Gonzales, No. 03-70703, 2005 U.S.
App. LEXIS 22966 (9th Cir. 2005). None of these disposi-
tions, however, are precedential. See 9th Cir. R. 36-3(a). We
have also found at least one memorandum disposition, also
non-precedential, that treated Moran’s analysis as dictum.
Sanchez v. Gonzales, No. 04-70271, 2006 U.S. App. LEXIS
19221, *2 (9th Cir. 2006).

   [8] We therefore turn to the government’s contention
before us that the relevant analysis in Moran is dictum and
not binding, and that this panel is free to evaluate the merits
of the government’s position that Moran’s statutory analysis
is incorrect. While we have used a number of verbal formula-
tions to describe “dictum,” we treat reasoning central to a
panel’s decision as binding later panels. See Smith v. Patrick,
508 F.3d 1256, 1260 (9th Cir. 2007) (holding that reasoning
that constituted “the sole means by which the result was
reached . . . was not dictum”); United States v. Ingham, 486
F.3d 1068, 1079 n.8 (9th Cir. 2007) (concluding that “careful
. . . treatment of the subject . . . [,] not ‘made casually [and
with] consideration of the alternatives’ ” was not dictum
(quoting United States v. Johnson, 256 F.3d 895, 915 (9th Cir.
2001) (en banc) (Kozinski, J., concurring)); see also Johnson,
256 F.3d at 920 (Tashima, J., concurring) (concluding that
dicta are “statements ‘not necessary to the decision’ of the
                      SANCHEZ v. MUKASEY                     3413
case” (quoting Export Group v. Reef Indus., 54 F.3d 1466,
1472 (9th Cir. 1995)). Under our circuit’s law, when a panel
selects a single line of reasoning to support its result, the rea-
soning cannot be ignored as dictum.

   [9] Under this standard, Moran’s conclusion that the family
unity waiver is available to aliens seeking cancellation of
removal is not dictum. The availability of the waiver was the
central issue considered by the panel. In a three-page discus-
sion, the panel noted that it was deciding an issue of first
impression, distinguished contrary authority, translated the
plain language of the family unity waiver into a standard
applicable to the cancellation context, and applied that stan-
dard to the petitioner’s case. See Moran, 395 F.3d at 1092-95.
We are bound to follow and apply the law as stated by Moran.

   The government in this case is essentially contending that
there was another way for the Moran panel to reach the same
conclusion of ineligibility for the waiver, i.e., by adopting the
government’s statutory analysis. This is not a useful standard.
If adopted, it would render virtually any statement of appel-
late court reasoning non-precedential, because there is almost
always more than one way to get to a given result. We are
therefore bound by Moran’s core reasoning.

   We are aware that the result in Moran is in tension with the
decision of this court in Khourassany v. INS, 208 F.3d 1096,
1101 (9th Cir. 2000), where we held that the waiver provision
did not apply to an application for voluntary departure. In
Moran, we distinguished Khourassany on the ground it was
not decided in the context of cancellation. 395 F.3d at 1093.
The government here argues that distinction is immaterial, yet
the Moran panel concluded the distinction was material, and
we are bound by that conclusion as well. The government has
not cited Khourassany to us and does not rely on its holding
as supporting its position in this case.

   [10] For the foregoing reasons, we conclude that this case
is controlled by the panel’s conclusion in Moran that the
3414                  SANCHEZ v. MUKASEY
waiver provision of 8 U.S.C. § 1182(a)(6)(E)(iii) applies to
applications for cancellation of removal. Because Sanchez
appears to be eligible for the family unity waiver, we
REMAND to the BIA for its consideration in this case.

  The Petition for Review is GRANTED.



WALLACE, Circuit Judge, writing separately:

   I have some doubt whether Moran v. Ashcroft, 395 F.3d
1089 (9th Cir. 2005), is binding on the case before us and
compels us to grant the petition for review. Of particular con-
cern is that the parties in Moran did not raise or brief the issue
of whether the family unity waiver in the section 1182 admis-
sibility provisions applies in the cancellation of removal con-
text. This was a panel venture. The issue was not therefore
“refined by the fires of adversary presentation,” see United
States v. Crawley, 837 F.2d 291, 293 (7th Cir. 1988), which
may explain why the Moran panel ultimately proffered an
interpretation so at odds with the text and structure of the rele-
vant statutory scheme.

   That we are required to follow this interpretation, which
was unnecessary to the resolution of the case, is at least ques-
tionable. The ultimate holding in Moran was simply that the
petitioner did not qualify for the waiver because he was not
married to his wife at the time he paid smugglers to bring her
illegally to the United States from Mexico. See Moran, 395
F.3d at 1090. Revising the language of the statute to apply to
cancellation of removal was superfluous because that revision
did not affect the language of the waiver requiring that the
smuggler has smuggled a “spouse, parent, son, or daughter
(and no other individual)” in order to qualify for the waiver.
See 8 U.S.C. § 1182(d)(11). Regardless of whether the waiver
applied to an application for cancellation of removal, the peti-
tioner would not have qualified. Furthermore, the statement in
                     SANCHEZ v. MUKASEY                    3415
Moran that “Moran would be eligible for the waiver . . . if the
only individuals he had helped smuggle into the country were
his son and his spouse,” 395 F.3d at 1094, is clearly dicta. See
Wainwright v. Witt, 469 U.S. 412, 422 (1985) (holding that
where a court was only required to decide when prospective
jurors could not be excluded, it was unnecessary for the court
to decide when jurors could be excluded). But the majority
makes a good argument under Ninth Circuit law why Moran
is binding on us, so I will write separately to express my
belief that the Moran “reasoning,” which the majority con-
cludes it is required to follow, was wrongly decided and
should be reconsidered by this court sitting en banc.

   As the majority expressed in its explanation of the applica-
ble statutory framework, section 1229b(b)(1) of the Immigra-
tion and Nationality Act provides that to be eligible for
cancellation of removal, a person must be of good moral char-
acter, but does not provide a definition of good moral charac-
ter. The general definitions section of the Act directs us to
several specific admissibility provisions in section 1182,
including section 1182(a)(6)(E), for a definition of good
moral character. See 8 U.S.C. § 1101(f)(3). Section
1182(a)(6)(E)(i) in turn indicates that alien smugglers are
inadmissible. Thus, by way of extrapolation, a smuggler inad-
missible according to section 1182 also lacks good moral
character for cancellation of removal under section 1229.

   However, another provision of section 1182 establishes a
limited and discretionary waiver of inadmissibility for a
smuggler when the smuggled alien was a close family mem-
ber. See 8 U.S.C. §§ 1182(a)(6)(E)(iii), (d)(11). Moran held
that the waiver applied in the cancellation of removal context
and that, if an alien smuggler had smuggled in a close family
member, he did not lack good moral character and was eligi-
ble for cancellation of removal. I believe this conclusion was
erroneous.

   First, Moran disregards the plain meaning of the relevant
statutes. See Gomez-Lopez v. Ashcroft, 393 F.3d 882, 885 (9th
3416                  SANCHEZ v. MUKASEY
Cir. 2005) (“In attempting to determine the meaning of a stat-
ute, ‘we look first to the plain meaning . . . and give effect to
that meaning where fairly possible’ ”). The plain language of
the waiver applies only to “any alien lawfully admitted for
permanent residence who temporarily proceeded abroad vol-
untarily and not under an order of removal, and who is other-
wise admissible to the United States as a returning resident”
and to “an alien seeking admission or adjustment of status as
an immediate relative or immigrant . . . .” 8 U.S.C.
§ 1182(d)(11). That language explicitly limits the application
of the waiver to lawful permanent residents, see 8 U.S.C.
§ 1101(a)(20), and to the spouses and children of citizens or
the spouses and unmarried children of lawful permanent resi-
dents, see 8 U.S.C. § 1153(a).

   Thus, the waiver does not apply to all aliens found inadmis-
sible under section 1182(a)(6)(E). For example, according to
the plain language of the waiver provision, though the waiver
would apply to a permanent resident, it does not apply to a
temporary resident alien who briefly travels abroad, attempts
to re-enter the United States, and is denied admission because
he is found to have smuggled a close family member into the
United States. The waiver would also not apply to a married
son or daughter of a lawful permanent resident seeking admis-
sion or adjustment of status. See 8 U.S.C. § 1153(a)(2). These
examples illustrate that the waiver is not a general waiver of
section 1182(a)(6)(E). It enumerates only certain categories of
inadmissible aliens. Other categories of aliens inadmissible
under section 1182(a)(6)(E) are not entitled to the waiver.

   As the waiver does not apply to all inadmissible aliens, it
is an even greater stretch to apply the waiver in the context
of cancellation of removal, for which it plainly was not con-
templated. This leads to the second major flaw in Moran’s
statutory interpretation: its application of section 1182(d)(11)
(which relates to the status of inadmissibility) to section
1229b(b)(1) (which relates to the discretionary determination
of good moral character) is inconsistent with the relevant stat-
                     SANCHEZ v. MUKASEY                   3417
utory scheme. In fact, the waiver provision has nothing at all
to do with good moral character, because good moral charac-
ter is irrelevant to inadmissibility. Inadmissibility is simply
based on membership in the categories enumerated in section
1182; pursuant to that section, aliens may be inadmissible for
a variety of reasons, some of which are completely unrelated
to good moral character. For example, section 1182(a)(1)
denies admissibility on the basis of health concerns. Even the
alien smuggling provision in section 1182(a)(6)(E) is not dis-
cussed in terms of moral character; alien smugglers are sim-
ply a category of aliens who are inadmissible because section
1182 deems them so. Section 1182(d)(11) waives the inad-
missibility of alien smugglers, but it does not indicate that
smugglers who have smuggled immediate family have good
moral character.

   Because section 1182(d)(11) speaks only to inadmissibility,
extrapolating it to apply to a section 1229b(b)(1) finding of
good moral character as Moran suggests requires some sort of
justification in section 1229 or section 1101. There is none.
Section 1101 clearly identifies the subsections of 1182 that
apply to the definition of good moral character, and it does
not reference subsection 1182(d)(11) or any other waiver.

   To the contrary, the language of section 1101 supports the
distinction between inadmissibility and good moral character,
stating that its provisions apply to classes of persons
described in the relevant statutes “whether inadmissible or
not.” 8 U.S.C. § 1101(f)(3). Thus, consistent with section
1101, an alien who smuggled close family could be admissi-
ble under section 1182 because his inadmissibility is waived,
but still lack the requisite good moral character under section
1101 for cancellation of removal purposes. In sum, it appears
that the good moral character requirement simply cannot be
“waived.”

  Third, Moran relies in vain on Gonzalez-Gonzalez v. Ash-
croft, 390 F.3d 649 (9th Cir. 2004). Our holding in Gonzalez-
3418                  SANCHEZ v. MUKASEY
Gonzalez does not support Moran’s rewriting of section
(d)(11) to replace the language of “admissibility, applications
for admission, and adjustment of status with references to
cancellation of removal.” Moran, 395 F.3d at 1093. As the
majority described, in Gonzalez-Gonzalez we analyzed the
language of 8 U.S.C. § 1229b(b)(1)(C). That section states
that, to be eligible for cancellation of removal, the alien must
show that he “has not been convicted of an offense under sec-
tion 1182(a)(2), 1227(a)(2), or 1227(a)(3) of this title . . . .”
8 U.S.C. § 1229b(b)(1)(C). Section 1182, as discussed, is
titled “Inadmissible aliens” and section 1227 is titled “Deport-
able aliens.” See Gonzalez-Gonzalez, 390 F.3d at 650.
Gonzalez-Gonzalez was an inadmissible alien who had been
convicted of a domestic violence offense. Id. Domestic vio-
lence, however, is not listed as an offense under the inadmis-
sible aliens section, 1182. It is only listed under 8 U.S.C.
§ 1227(a)(2), relating to deportable aliens. See id. Therefore,
Gonzalez-Gonzalez argued that, since he was an inadmissible
alien who was convicted of domestic violence, the offenses
listed under section 1227 did not apply to him as grounds for
ineligibility for cancellation. Id. at 652.

   We disagreed, holding that “[t]he plain language of
§ 1229b indicates that it should be read to cross-reference a
list of offenses in three statutes, rather than the statutes as a
whole. The most logical reading of ‘convicted of an offense
under’ is that reached by the BIA: ‘convicted of an offense
described under’ each of the three sections.” Id. We did not
rewrite the statute. We simply understood that the three sec-
tions specifically referenced in 8 U.S.C. § 1229(b)(1)(C) were
relevant because of the offenses listed therein, not because of
where they fit in the overall statutory structure. See id. We did
not say that the language of the admissibility and deportability
statutes should be translated into the language of cancellation
of removal at certain times. Our holding was far more limited
than that, stating only that because domestic violence was
listed under one of the three statutes in section 1229(b)(1)(C),
Gonzalez-Gonzalez was ineligible for cancellation. See id.
                     SANCHEZ v. MUKASEY                     3419
at 652-53. Thus, Gonzalez-Gonzalez simply cannot support
Moran’s whole-cloth rewriting of the statute.

   Fourth, as the majority states, Maj. Op. at 3413, Moran
conflicts with this court’s holding in Khourassany v. INS, 208
F.3d 1096, 1101 (9th Cir. 2000). In Khourassany, we held
that the waiver provision did not apply to an application for
voluntary departure. Id. Though Moran dealt with cancella-
tion of removal and not voluntary departure, the good moral
character requirement is identical. The majority argues that
the Moran panel concluded the distinction was material and
that we are bound by that statement. Maj. Op. at 3413-14. But
Moran can hardly be said to have distinguished Khourassany;
it simply ignored the contrary authority. The only reference
Moran makes to the earlier case is the following:

    The application of this statutory scheme in the can-
    cellation of removal context is an issue of first
    impression in the Ninth Circuit. Cf. Khourassany v.
    INS, 208 F.3d 1096, 1101 (9th Cir. 2000) (applying
    the alien smuggling rule to the good moral character
    requirement in the context of a determination of eli-
    gibility for voluntary departure).

Moran, 395 F.3d at 1093. Moran did not even acknowledge
that Khourassany was in conflict, and offered no justification
for the contradictory set of rules it created.

   Thus, Moran has now put us in the unreasonable situation
in which an alien smuggler applying for voluntary departure
cannot avail himself of the waiver, whereas an alien smuggler
applying for cancellation of removal, using the same statutory
scheme, can. That conflict should be addressed by the en banc
court.

  Finally, that Congress has expressed an interest in family
unification does not mean that we can thwart Congress’s lan-
guage in an effort to promote our perception of Congress’s
3420                 SANCHEZ v. MUKASEY
intent. Congress knows how to create exceptions to the smug-
gling bar for the benefit of family reunification, and has done
so. See 8 U.S.C. §§ 1182(a)(6)(E)(ii), (d)(11). Here, Congress
has clearly limited the application of the waiver. If Congress
decides that a person who has smuggled immediate family
members does not lack the good moral character required for
cancellation of removal, it can so legislate. We cannot.